The opinion of the court was delivered by
Black, C. J.
At January Sessions, 1848, a petition was presented to the Court of Quarter Sessions praying for viewers to lay out a road in Moore township from Scholl’s Mill to the Lehigh Water Gap; and viewers were appointed accordingly. At April Sessions, the order being unexecuted, the court appointed another set of viewers, without assigning any reason on the record for doing so. At August Sessions the viewers appointed in April made report in favor of the road as prayed for in the petition.
It does not appear that any of these proceedings were objected to at the time they were had, nor was any exception, based on their irregularity, filed against the report. The court below therefore was right in treating the report as a regular and valid one. We cannot doubt that the viewers were changed for some good reason. Every court is entitled to that presumption in favor of its act, where nothing appears to the contrary. It is enough for us that the proceeding, which is now complained of, was acquiesced in down to the time it was assigned for error here. An objection not brought to the notice of the court below cannot, and, for very obvious reasons, ought not to be considered here.
The opposers of the road were furnished by the statute with two modes of preventing the report of viewers from being confirmed absolutely. One was to have it set aside on exceptions, and the other to petition for a review. Supposing, apparently, that it would be either useless or improper to attempt the former, they adopted the other branch of the alternative. Reviewers were appointed, who reported in favor of nearly the same road. The parties opposed to the road excepted to this report of reviewers, and *118on their exception it was set aside. After that there was nothing left in the way of a final confirmation of the first report.
The counsel of two persons who had petitioned for the review asked the court to appoint a new set of reviewers and issue a new order on the old petition. We are not called upon to say whether or not it would have been erroneous to grant such a request so made; but we do not hesitate to say that there was certainly no error in refusing it. The order of the Quarter Sessions is there ■ fore to be affirmed.
Order affirmed.